Citation Nr: 0902377	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-05 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from February 
1953 to February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision denied service 
connection for hearing loss and a back disorder.  


FINDINGS OF FACT

1.  The veteran's service medical records are unavailable; 
they are reported as having been destroyed by fire.

2.  There is no competent medical evidence showing a 
diagnosis of hearing loss or a back disorder until decades 
after active service.

3.  There is no competent medical evidence linking any 
current hearing loss or back disability to active military 
service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002);  38 C.F.R. § 3.303 (2008).  

2.  A back disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002);  38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The veteran was provided the required notice in a 
letter dated December 2004.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran was provided this notice 
in September 2007.  To the extent that there is error as this 
notice was provided after the rating decision, the Board 
notes that the error is harmless as service connection is 
herein denied and therefore no ratings or effective dates 
will be assigned.    

With respect to a claim for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this regard, the veteran has not 
been accorded a VA Compensation and Pension examination with 
respect to his claim for service connection for a back 
disability.  Nevertheless, no examination is required.  The 
Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  (1) competent evidence of diagnosed 
disability or symptoms of disability, (2) establishes that 
the veteran had an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, there is no medical evidence of 
any back disability within decades of the veteran separating 
from active service, and no medical evidence linking any 
current back disorder to military service.  Additionally, 
there is no outstanding evidence related to either claimed 
disability, to be obtained, either by VA or the veteran.  
Consequently, the Board finds that VA did not have a duty to 
assist that was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file which includes, but is not limited to:  the 
veteran's contentions; private medical treatment records; VA 
medical treatment records; and a VA audio Compensation and 
Pension examination report.  It is noted that the veteran 
indicated in connection with a claim for nonservice-connected 
pension benefits in 1988 that he had been denied Social 
Security Administration (SSA) disability benefits.  
Thereafter, a letter from Social Security in connection with 
the payment of unspecified benefits was filed with VA also in 
connection with his pension benefits.  As the veteran has not 
reported to VA that SSA has records that are relevant to his 
current claims, the duty to assist does not require that VA 
attempt to obtain those records.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, 
or fails to show with respect to the claims for service 
connection for hearing loss and a back disorder.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In January 1988, the veteran filed a claim for nonservice 
connected pension benefits.  In block 24 of the formal 
written claim, VA Form 21-526, the veteran specified the 
disabilities he was experiencing and the approximate date 
that each began.  In this block he indicated "back trouble - 
about 1980."  

In November 2004, the veteran filed his current claim for 
service connection.  Part B, Section I of the claim form 
requested that the veteran identify the disabilities that he 
was claiming service connection for, along with a date that 
each disability began, dates of treatment, and the name and 
address of the medical facility and/or provider who provided 
medical treatment.  The veteran merely indicated "back, 
hearing loss," and did not indicate any information related 
to dates, locations, or medical providers.  In December 2004, 
the RO sent the veteran a VCAA notification letter which 
informed the veteran of the information necessary with 
respect to his claims for service connection.  

In January 2005, the RO was informed by the National Personal 
Records Center (NPRC) that the veteran's service medical 
records had been destroyed by fire and were unavailable.  The 
RO did a formal finding of the unavailability of the 
veteran's service medical records in a memorandum dated 
February 2005.  The veteran had previously been informed in 
the December 2004 VCAA letter to provide any service medical 
records he may have and to fill out NA Form 13055 to attempt 
to obtain additional service medical records.  The memorandum 
specifically noted that the veteran had not responded to the 
RO's requests for information.  

VA has a heightened obligation to search for alternate medical 
records when service medical records are not available and 
must also provide an explanation to the veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

In February 2005, the RO denied the veteran's claims for 
service connection for hearing loss and a back disorder, and 
the veteran filed his Notice of Disagreement with the denial 
of benefits in March 2005.  In April 2005, the RO sent the 
veteran a letter explaining the difference between the 
traditional appeals process and the Decision Review Officer 
(DRO) process.  Later in April 2005, the veteran submitted 
written statement requesting DRO review.  At this same time 
the veteran submitted a written statement that said "I do 
not have any other medical records to submit to my pending 
claim."  At this point the Board notes that the veteran had 
submitted no evidence with respect to his claims for service 
connection for hearing loss and a back disorder.  He 
submitted a claim form which merely indicated that he claimed 
service connection for these two disabilities.  He did not 
submit any evidence showing that he ever had a diagnosis of 
either claimed disability.  Moreover, he failed to provide 
any information with respect to dates, or locations of 
treatment which might have permitted VA to assist in the 
development of the claims for service connection.  

In February 2007, an informal conference between the DRO, the 
veteran, and the veteran's representative occurred.  The 
veteran asserted that he hurt his back in a lifting injury 
during service in 1953.  He indicated that he was not placed 
on limited duty, and that he did not seek any treatment for 
his back from his separation from service in 1955 until 1980, 
a period of time of over a quarter of a century.  He also 
stated that he was not seen for complaints of hearing loss 
during active service and that he was given periodic hearing 
examinations while he was employed at a carburetor 
manufacturing factory after service from 1955 to 1987, but 
that the factory was out of business and he could not obtain 
the examination reports.  It was at this point that the 
veteran first informed the RO that he was receiving treatment 
at VA medical center (VAMC) Nashville, since approximately 
1980.

Private medical records dated in 1987 reveal that the veteran 
was treated for cardiovascular symptoms which required the 
implant of a cardiac pacemaker, along with some 
gastrointestinal symptoms.  These records do not indicate any 
complaints of, or treatment for any hearing loss or back 
pain.

The RO has obtained the veteran's VA medical treatment 
records for the period of time from 1980 to the present.  A 
January 1988 VA medical certificate reveals that veteran had 
complaints of chest pain and back pain.  Examination of the 
back revealed no deformity.  The diagnosis was merely "back 
pain ? et[iology]."  An August 1990 VA treatment record also 
shows a barely legible entry which indicates a decrease in 
back pain.  A January 2001 VA treatment record contains an 
extensive review of the veteran's medical history including 
pacemaker surgery in 1982 and being in a motor vehicle 
accident with injury to the right shoulder and humerus in 
1985.  Review of all of the other VA medical records obtained 
does not show any complaints of or treatment for hearing loss 
or back pain.

An April 2007 letter from the VAMC to the veteran revealed 
that x-ray examination of the veteran's back had been 
recently conducted and revealed degenerative disc disease and 
osteoarthritis of various levels of the low back.  There was 
no indication that these current disabilities were related to 
the veteran's military service over a half century earlier.

In August 2007 a VA audiology Compensation and Pension 
examination of the veteran was conducted.  The veteran 
reported being seen at the VA audiology clinic in 1997, with 
an on set of hearing loss symptoms beginning approximately 10 
years before that, in 1987.  That 1997 record is of record 
and indicates that the veteran noticed hearing loss 
approximately 10 years prior.  At that time, the veteran 
reported noise exposure in the military, occupationally and 
recreationally without hearing protection.  During the 2007 
examination, he also indicated being in the artillery during 
service and he indicated that he had never sought treatment 
for hearing loss except in 1997.  The veteran reported noise 
exposure during service from artillery weapons fire, along 
with a long history of post-service noise exposure working 
over 35 years in an industrial factory setting.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
65
70
65
LEFT
45
50
65
70
70

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and of 74 in the left ear.  The 
Board notes that these results meet the criteria for a 
current hearing loss disability under 38 C.F.R. § 3.385.  The 
examiner's medical opinion was that it was not as likely as 
not that the veteran's hearing loss began while he was in the 
military.  The examiner's rationale for the medical opinion 
was the long history of post-service noise exposure along 
with the onset of hearing loss symptoms decades after 
military service made it unlikely that any current hearing 
loss was related to service.  

The preponderance of the evidence is against the veteran's 
claims for service connection for hearing loss and a back 
disorder.  There is medical evidence of a current hearing 
loss disability and a current back disability, degenerative 
disc disease and arthritis.  While the veteran's service 
medical records have been destroyed, there is no evidence 
showing that either claimed disability was manifest within 
decades of the veteran's separation from service.  By the 
veteran's own accounts he did not have symptoms of hearing 
loss or back pain until approximately 1980, which is over two 
and a half decades after he separated from service.  
Moreover, there is not competent medical evidence of record 
which links any current hearing loss or back disability to 
the veteran's active military service.  Accordingly, service 
connection must be denied.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . ."); See also,  Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

As the preponderance of the evidence is against the claims 
for service connection, the "benefit of the doubt" rule is 
not for application, and the Board must deny the claims.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a back disorder is denied.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


